Citation Nr: 1415375	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression.

In October 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The Board has recharacterized the psychiatric disorder claim on appeal to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 

FINDING OF FACT

An acquired psychiatric disability, to include PTSD, bipolar disorder, and depression, did not manifest during a period of creditable active military service, nor is it otherwise shown to be related to such service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to include PTSD, depression, anxiety, and a sleep disorder, is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letter dated in April 2009.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  With respect to the claim decided herein, VA has obtained service treatment records (STRs), service personnel records, and pertinent postservice medical records.  The Veteran has stated that relevant treatment records from St. Cloud VA Medical Center (VAMC) (prior to April 2004) and from Minneapolis VAMC (between May 1972 and February 2005) are missing from the record.  In May 2012 (St. Cloud VAMC) and November 2011 (Minneapolis VAMC), the medical facilities confirmed that no such records were available.  Formal findings of unavailability for additional records from St. Cloud and Minneapolis VAMCs were prepared for the record.  The Veteran was notified of the formal findings by letters dated in December 2011 and June 2012 and asked to submit any records in his possession; he did not respond to either letter.  Also, as noted below, the Veteran has stated on several occasions that he did not receive any VA psychiatric treatment prior to February 2007.  Based on the above, the Board finds that further efforts to obtain these records would be futile.  

The alleged in-service stressor has been conceded.  (See August 2012 supplemental statement of the case.)  VA requested and received records from the Social Security Administration (SSA) regarding an award of disability benefits.  The Veteran gave testimony at a videoconference Board hearing in October 2013.  VA afforded the Veteran a VA psychiatric examination in July 2012.  The examiner considered the relevant history of the Veteran's psychiatric disabilities, performed a psychiatric examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Board finds that the July 2012 examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).   

All known and available records have been obtained and associated with the Veteran's claims file, and, except as noted above, the Veteran and his representative have not contended otherwise.  The Board has reviewed the Veteran's electronic file in Virtual VA and in the Veterans Benefits Management System but finds it contains no additional evidence relevant to the claim on appeal that has not already been considered by the AOJ in the first instance.  Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage systems, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" (such as psychoses) shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of psychoses in service will permit service connection of a psychiatric disability first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease such as psychosis - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service connection for PTSD (when the stressor is not one of those enumerated in 38 C.F.R. § 3.304(f)(1-5)) requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  With respect to the third element, the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  See 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Layno, 6 Vet. App. at 469-71; Barr, 21 Vet. App. at 308.

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran requests service connection for a psychiatric disorder he claims is the result of a traumatic event in service.  In general, he describes being assigned to clean up body parts after an October 13, 1973, plane crash that occurred during a training mission in Germany, in which several soldiers were killed or injured.  (See, e.g., Statements in Support of Claim for Service Connection for PTSD, received in November 2011 and January 2012.)  

The Veteran's STRs indicate that his psychiatric condition was clinically evaluated as normal on November 1971 enlistment medical examination.  In the accompanying medical history report, he indicated a history of broken bones, but denied a history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  During service, the Veteran regularly sought medical treatment for a number of ailments, including crush and puncture wounds to his arm, low back pain, nausea, side pain, colds, headaches, blisters, blurred vision, light sensitivity, constipation, carbon monoxide poisoning, and alcoholism.  He received psychiatric consultations related to his low back pain.  (See, e.g., January 1974 STR documenting psychiatric consultation regarding on-going low back pain and December 1974 request for pain management treatment.) 

On his August 1975 medical board report of medical history (related to his discharge for low back pain), the Veteran noted frequent or severe headaches; bone, joint or other deformity; and recurrent back pain.  He denied depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  On the accompanying medical examination, the examiner noted a scar, a birthmark, a right hand injury, and spine abnormality; the Veteran's psychiatric condition was evaluated as normal.  The Veteran was separated from service in May 1976 due to physical disability. 

In June 1976, the Veteran filed a claim for entitlement to service connection for a broken back, a right hand/arm injury, and hearing loss.  In April 1996, the Veteran requested that the RO reopen his back claim and award an increased rating for hearing loss.  

February and March 2002 medical records from the Mayo Clinic (to which he was referred due to difficult to diagnose physical complaints) note a prior history of alcohol abuse, but do not note any other psychiatric disabilities.  In an April 2004 VA treatment record, the Veteran denied any anxiety or depression, and his depression and PTSD screenings were negative.  He acknowledged a past history of alcoholism, but denied any other illness.  In May 2005, his depression screen was negative and his PTSD screen was positive; no traumatic event was noted.  In October 2006, his depression and PTSD screenings were again negative; imaging showed no evidence of back fracture. 

In February 2007, the Veteran received a VA psychiatric consultation regarding physical symptoms that could be consistent with conversion disorder.  He endorsed a depressed mood related to financial difficulties and denied anxiety.  He reported experiencing similar symptoms five years prior, but had no previous psychiatric treatment.  The psychiatric examiner could not conclusively make a diagnosis of conversion disorder.  There was no indication that an antidepressant was warranted.  That same month, a social worker noted the Veteran's stated history of in-service hospitalization in Germany due to a "broken back."

The Veteran received additional psychiatric consultation in March 2007.  He again denied any prior psychiatric treatment, other than in 1980 for substance abuse.  He stated that he began drinking at 6 months old when his parents used alcohol as a treatment for colic.  He also endorsed using cocaine once or twice, marijuana, and valium.  The Axis I diagnosis was of a mood disorder due to his medical condition, rule out somatoform disorder; an Axis II diagnosis was deferred.  Medication was prescribed to treat the mood disorder.

In April 2007, the Veteran reported that he had been diagnosed with PTSD requiring treatment with medication; no other information regarding the diagnosis was provided.  That same month, he reported past use of alcohol, marijuana, speed, valium, Demerol, Darvon, and other street and prescription drugs.  Results of psychological testing indicated an attempt to present himself in a positive light and a variety of physical complaints that may be exaggerated.  Additional symptoms were related to family issues and a prior history of alcohol and chemical dependency.  Also in April, the Veteran was afforded a VA audiology examination.  The examiner stated that the Veteran's responses to testing were "highly exaggerated and not representative of his communication ability" because his responses indicated significant hearing loss, yet the Veteran was able to communicate without difficulty or amplification (including when the examiner was facing away and speaking in a low volume).  In May 2007, VA treatment records note that the Veteran received significant verbal and emotional abuse from his wife.  He was getting a divorce, and his diagnosis at that time included adjustment disorder with depressed mood.  

In June 2007, he endorsed symptoms of dysphoric mood, insomnia, fatigue, anhedonia, social withdrawal, rumination, sense of hopelessness, guilt, occasional suicidal ideation, and decreased energy, interest, appetite, concentration, and short-term memory, with onset at age 13.  He endorsed recurrent nightmares due to childhood physical and sexual abuse from his stepfather.  His Axis I diagnoses were alcohol and nicotine dependence in full sustained remission, bipolar II disorder (most recent episode depressed without psychotic features), anxiety disorder, not otherwise specified (NOS), with PTSD features, and rule-out PTSD, malingering, and conversion, somatoform, and factitious disorders.  An Axis II diagnosis was deferred.  In August 2007, the Veteran again endorsed recurrent nightmares related to childhood sexual and physical abuse.  His diagnoses remained the same, although his symptoms were noted to be significantly worse since July 2007.  

In November 2008, the Veteran entered residential psychiatric treatment due to stress and depression related to workplace conflicts with his boss.  On intake, he stated that he suffered from depression in childhood and used alcohol and marijuana as a teenager and during service.  He also reported nightmares related to childhood abuse, military trauma, and seeing civilian accidents.  He reported a traumatic event in service: picking up body parts after a plane accident in Germany.  He stated that the smell bothered him for a month after incident.  He reported experiencing two nightmares a month related to the military trauma.  He reported that he jumps in his sleep, has a mental image of the incident, experiences a racing heartbeat, and feels clammy and sweaty.  He stated that burning rubber triggered these reactions.  He reported a history of suicide attempts and recent suicidal thoughts.  He denied manic symptoms or delusions.  He endorsed difficulty concentrating when "overloaded," short-term memory problems, and shakiness, but not panic attacks.  He reported hypervigilance and exaggerated startle response.  He stated that he only sleeps a few hours a night with frequent waking.  

On examination he was pleasant, cooperative, appropriately dressed and groomed, and oriented.  He displayed good eye contact and normal, coherent, rational speech.  His mood was euthymic with appropriate affect.  There was no evidence of psychosis, thought disorder, intellectual deficit, or peculiar mannerisms/behavior.  He reported that his stress/depression were due to interactions with his boss, which triggered memories of childhood abuse.  He has symptoms (nightmares) related to the in-service trauma twice a month.  Psychological testing revealed mild depression, severe anxiety, trauma symptoms, a focus on physical symptoms, and denial of psychological issues.  

The Axis I diagnoses at admission were bipolar II disorder, most recent episodes depressed, without psychotic features, by history; PTSD by history; and alcohol dependence in sustained remission since 1980.  The Axis II diagnosis was histrionic personality features.  

December 2008 VA treatment records include vocational counseling/assessment and evaluations/examinations associated with possible admission to a residential PTSD program due to his childhood and military trauma.  During the vocational assessment, the Veteran again reported that his prior boss was abusive.  Axis I diagnoses at that time included: alcohol dependence in sustained remission, nicotine dependence, bipolar II disorder (seasonal variant; worst in fall/winter, most recent episode depressed without psychotic features), chronic PTSD due to childhood sexual abuse, and rule-out malingering and conversion, somatoform, and factitious disorders.  Axis II diagnosis was deferred.  During the residential treatment admission evaluation, the clinical psychologist indicated that the Veteran's "traumas primarily relate to considerable physical and emotional abuse by his stepfather."  On intake evaluation, the Veteran's history of childhood and military trauma was noted, as was his past alcohol abuse.  Recent increased mental health symptoms, including suicidal and homicidal ideation, were associated with employment problems.  It was noted that he appeared to meet the criteria for PTSD and major depressive disorder.  

January 2009 VA records include a finding that the Veteran met the full criteria for PTSD.  Both military and childhood sexual trauma were considered in the assessment.  Symptoms were not differentiated between the two sources of trauma and included: intrusive thoughts, nightmares, physiological and psychological arousal to cues, flashbacks (characterized by some dissociation, avoidance (of thoughts, feelings, conversations, and evocative situations), amnesia for some aspects of the trauma, anhedonia, detachment, restriction of affect, hypersomnia, hypervigilance, and exaggerated startle.  Panic attacks were reported, but not identified.  Depression symptoms included depressed mood with anhedonia, lack of energy, sleep difficulties, feelings of worthlessness/hopelessness, psychomotor slowing, and decrease in sexual interest.  On observation, his mental status was unremarkable, with the exceptions of a slightly disheveled appearance, ideas of worthlessness, intrusive memories, and fair-to-good insight.  Diagnoses given were PTSD and depression NOS; axis II was deferred.

Also in January 2009, the Veteran reported that he began to experience nightmares related to sexual abuse and military trauma approximately 10 years earlier and did not seek treatment at that time.  His diagnoses were updated to conform to those listed in December 2008.

From February to March 2009, the Veteran received inpatient PTSD treatment due to a "well established dx of PTSD due to childhood and military traumas."  His diagnoses remained unchanged, and symptoms noted were consistent with those reported in January 2009.  In connection with military trauma, he described feelings of fear and shame, body sensations of ice in his blood, a tight chest, and being shaky.  In particular, he noted olfactory memories of melted metal.  He also discussed childhood sexual abuse and related olfactory memories.    

From April to July 2009, the Veteran continued to receive VA outpatient treatment for psychiatric issues.  Exceptions to normal mental status were noted to be: walking slowly (associated with back and leg pain), some preoccupation with trauma experiences, increased depression, difficulty remembering names, constricted affect, and twice weekly (unspecified) flashbacks (more often when stressed.)  He reported experiencing nightmares twice monthly.  Increased symptomatology was attributed, in part, to the intensity of the inpatient PTSD program. 

In July and August 2009, the Veteran again received inpatient treatment for depression with suicidal ideation (including a plan) and intensive outpatient treatment through a psychiatric partial hospitalization program (PPH).  On admittance to inpatient treatment, he described auditory and visual hallucinations telling him to "just get it over with."  He frequently identified back pain as the main factor leading to his suicidal ideation and stated that he has had chronic thoughts of suicide since a back injury in the 1970s.  He also reported increased stress due to financial trouble, relationship difficulties (ex-wife who tried to poison him and current girlfriend with terminal cancer), fear of other residents (drug dealers) at the Hastings Veterans Home, and distrust of nursing staff (breach of confidentiality).  He reported nightmares associated with childhood and military trauma and his current medical treatment (images of needles).  Records at inpatient admission note that the Veteran was in a disheveled state with increased depression symptoms.  Outpatient treatment records consistently note "minimal" symptoms of depression and PTSD and no symptoms of bipolar disorder or psychosis; his PPH discharge diagnoses included depressive disorder NOS and PTSD.  Of particular note:  an August 5 treatment record notes the Veteran's report that he had contact with dead soldiers while serving out of his assigned specialty on a burial detail and an August 26 treatment record notes that art projects trigger memories of when he broke his back in service.

In September 2009, the Veteran continued to receive VA outpatient psychiatric care for PTSD and depression.  Mental status was noted to be consistent with that reported in March 2009.  Formal diagnoses remained as noted above.  

In December 2009, the Veteran was awarded Social Security Disability benefits based on a primary diagnosis of chronic pulmonary insufficiency, with a secondary diagnosis of affective/mood disorders.  His caregiver provided a statement that month regarding his functional limitations.  Relevant symptoms described included nightmares/trouble sleeping, inability to manage stress, intolerance of loud noises, and trouble driving in traffic.  She reported that the Veteran required encouragement to attend to personal care tasks due to depression.  His depression and bipolar disorder prevented him from doing chores.  The caregiver reported that he tells other residents to stay away from and not touch him, and that he told the night staff not to surprise him or he would come out swinging.  The Veteran and his social worker endorsed similar symptoms.  The Veteran stated that he could not handle his finances due to memory problems resulting from a stroke, but others observed no issues in that respect; there are no medical records in the claims file related to a stroke.    

Earlier SSA records, in general, report findings from (or consistent with) VA treatment records, including: a December 2006 disability report noting only heart, back, and hearing problems; an April 2007 form completed by the Veteran's wife and asserting functional limitations due solely to weakness and difficulty breathing; an August 2007 disability report noting a new diagnosis of PTSD; a September 2007 form completed by the Veteran's mother that only addresses physical disabilities; a form completed the same month by the Veteran that notes PTSD but solely describes physical limitations and states that he can follow tasks to completion, follows instruction well, handles change well, gets along very well with authority figures, and has a fair ability to manage stress; and a December 2009 medical assessment noting that the Veteran's symptoms are partially credible, but that objective evidence indicates "a greater functional ability than suggested by the applicant".

The Veteran received VA outpatient psychiatric treatment in November 2010.  Diagnoses were as previously noted, including chronic PTSD "due to a variety of stressful experiences including childhood sexual trauma."  Other stressful experiences noted included "military experiences where he witnessed or had to deal with severely injured or even dead servicemen," stressful incidents as a truck driver, and helping in the aftermath of hurricane Katrina, the Columbine school massacres, and New York after September 11, 2001.  He reported frequent nightmares, but was not clear as to what the nightmares were about.  

In January 2011, the Veteran was admitted to a locked VA psychiatry ward due to suicidal ideation.  During inpatient treatment, he stated that the only illegal drug he had ever used was marijuana and that he was hospitalized in service for head and back injuries after falling out of a truck.  On mental status examination, his mood was depressed and his affect was moderately constricted.  Axis I diagnoses included depression with suicidal thoughts, bipolar II disorder (most recent episode depressed, seasonal variant, with psychotic features in depressive symptoms and paranoid delusions in remission), chronic PTSD due to childhood sexual abuse, and rule-out conversion, somatoform, and factitious disorders.  The Axis II diagnosis was histrionic personality features. 

From January to May 2011, the Veteran continued to receive regular outpatient psychiatric treatment, including medication management and psychotherapy.  In general, his recollection of traumatic events, symptomatology, and diagnoses were consistent with previous records.  Of particular note:  in March, he reported increased depression due to financial concerns.  In April, he reported that he experienced intrusive disturbing memories primarily due to military (and not childhood) trauma.  In May, he described experiencing PTSD symptoms after the in-service stressor, including nausea, lack of appetite, and disturbed sleep, and current stressor-related symptoms of nightmares, intrusive memories, overreactions to loud noises, and hypervigilance.  Additional non-service-related stressors reported included memories of two ex-wives who tried to kill him, financial difficulties, and a recent event of a stranger entering his apartment.  

VA treatment notes indicate that the Veteran continued to receive outpatient psychiatric treatment through August 2012.  In March 2012, he reported worsening PTSD symptoms related to sexual trauma, including intense nightmares and increased intrusive memories.  In April and May 2012, he reported additional stress due to providing legal assistance to his mother that was aggravating his psychiatric symptoms.  In June 2012, he reported that he "still had some traumatic and troubling nightmares" of his military stressor.  In August 2012, he reported that his sleep disturbance was likely due to childhood sexual trauma.  Throughout this time, his diagnoses continued as noted in January 2011.

The Veteran was afforded a VA psychiatric examination in August 2012.  The VA examiner reviewed the claims file and VA medical records (citations to several specific records are contained within the examination report) and conducted an in-person examination of the Veteran.  On examination, the Veteran was alert and oriented, with minimal grooming and a somewhat disheveled appearance.  He had good social skills, was friendly and cooperative, was in no apparent pain or distress, and had adequate insight.  His speech and thought content were unremarkable.  His affect was appropriate and his energy was reduced due to emphysema and poor sleep.  He endorsed good self-esteem, felt good about his future, denied current depression symptoms (experiences once or twice a week), and described his mood as weather-dependent.  He denied anxiety, panic attacks, suicidal or homicidal ideation, or a history of psychotic symptoms.  He endorsed manic episodes, beginning after the in-service stressor event, but could not independently identify any.

The examiner discussed the validity of a MMPI-2 test result, describing it as "[i]nterpretable, but noteworthy in its presentation."  He explained that:

[t]he profile is consistent with individuals who attempt to make a positive impression on others while claiming extreme distress.  They portray themselves in a favorable manner as someone who is morally virtuous.  Similar individuals present themselves in this manner believing that their exaggerated complaints will be more readily believed by others.

With respect to PTSD, the VA examiner opined that the Veteran's symptoms did not meet the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) diagnostic criteria for such diagnosis.  While the Veteran met both elements of criterion A (traumatic event) and sufficient elements of criterion B (recurrent and distressing recollections and dreams of the event), he did not exhibit persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (criterion C) or persistent symptoms of increased arousal (criterion D).  Thus, the VA examiner opined that a PTSD diagnosis was not warranted.   

With respect to other psychiatric disabilities, VA examiner explained that the Veteran's treatment records reflect confusion over the appropriate diagnosis, because he reports physical symptoms for which there is no medical evidence, and that diagnoses of conversion disorders have been proposed.  However, the examiner indicated that no additional diagnoses were warranted beyond the treatment diagnosis of bipolar disorder, not otherwise specified, with psychotic features.  

The VA examiner opined that the Veteran's bipolar disorder was less likely than not caused by or related to service.  In his rationale, the examiner noted the Veteran's inconsistent testimony in the record and within the VA examination itself, citing as a specific example the Veteran's response when asked about sleep in the context of PTSD (sleep problems began following the in-service stressor) when compared to his response when asked about sleep in general terms (sleep problems began in childhood and have persisted to the present).  The examiner also noted that the Veteran has a history of childhood sexual abuse and a history of heavy drug and alcohol abuse prior to, during, and after service.  The examiner commented on the length of time between reported onset of symptoms (1973) and diagnosis (2004), and noted that the Veteran could not identify manic episodes and denied psychotic symptoms.  The examiner further noted the lack of evidence in the record to support the Veteran's contention that his symptoms began after the in-service incident.  The examiner acknowledged the Veteran's claim that the in-service incident was the sole contributor of his psychiatric condition, and stated that the stressor was disturbing and "likely causes some distress for the [V]eteran."  However, the VA examiner ultimately opined that "it is less likely as not that [bipolar disorder] is secondary to [the Veteran's] reported stressor due to the inconsistent responding, odd presentation of symptoms, and lack of corroborating evidence of manic symptoms following the event."

At the May 2013 Board videoconference hearing, the Veteran asserted that, since January 1977, he has had nightmares and flashbacks once or twice a week that are instigated by the smell of copper or burning and "quite a few different things," as well as memory/concentration problems.  He stated that his flashbacks are solely related to military accidents, not childhood abuse.  He stated that he once grabbed his ex-spouse by the throat during a nightmare, had a panic attack in Missouri mines, and would get into fights while working as a truck driver.  He stated that he did not have depression prior to his military service, but has had such symptoms since and sleeps with a gun or knife under his pillow.  The symptoms are worse in the winter.  He asserted that he received treatment for his PTSD during his alcohol abuse treatment in 1980.  

It is not in dispute that the Veteran has current psychiatric disabilities, and his military stressor has been conceded.  At question is whether his current psychiatric disabilities are related to his military stressor; the Board finds that they are not.

The Board acknowledges the Veteran's assertion that he has PTSD that began in service, was caused by the in-service incident (and is unrelated to childhood trauma), and has continued to the present.  While the Veteran is competent to report symptoms capable of lay observation, the Board finds that his testimony in this respect is less than credible.  

First, the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to a psychiatric illness.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, the Veteran's STRs (including his separation examination and medical history report noting no psychiatric problems), initial applications for disability benefits many years ago, application for SSA disability benefits, and postservice medical records (including referral to the Mayo Clinic for diagnosis of an unknown condition) list numerous medical complaints, but nothing related to the currently claimed disability.  Additionally, on his separation medical history report he affirmatively indicated that he did not have psychiatric problems, and in April 2004 denied any psychiatric disability other than a past history of alcoholism.  Furthermore, although he began to report psychiatric symptoms in February 2007, he attributed them to non-service-related causes (including financial difficulties and conflict with his then-spouse) until November 2008.  Finally, he reported in January 2009 that his symptoms (including nightmares) with respect to military trauma did not begin before 1999.

Based upon the language and context of the record prior to November 2008, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  [The Board acknowledges a 1974 STR documenting psychiatric treatment and a 2005 VA treatment record with a positive PTSD screen; however, the 1974 treatment was for back pain and the 2005 record did not discuss any traumas, symptoms, treatment, or any other follow-up activity.]  Therefore, his failure to report any complaints of a service-related psychiatric disability prior to November 2008 is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

Furthermore, the Board notes that the Veteran's testimony regarding his physical disabilities has also been less than credible.  His STRs document an in-service arm injury that occurred in Germany when a part of a howitzer truck fell on him and a back injury that occurred in Kansas when he was lifting a case of "C" rations (and for which he was hospitalized without any evidence of physical injury); both injuries occurred in 1973.  However, after transfer to Alaska, the Veteran reported that he had broken his back falling off a howitzer in Germany.  Despite in-service and postservice imaging that reveals no evidence of back fracture, the Veteran continues to assert that such injury occurred and to request service connection for any resulting disability.  (See, e.g., March 2011 VA low back examination report, in which the examiner noted the Veteran to be a "questionable historian," citing specifically the inaccurate report of in-service back fracture and subsequent surgery.)  The Veteran was also noted to have provided unreliable, exaggerated results on his April 2007 VA audiological examination, a December 2009 SSA assessment noted only partial credibility due to objective evidence indicating greater functionality than subjectively reported, and VA treatment records document psychological testing results indicating a tendency to assert exaggerated symptomatology.  Consequently, based on the record as a whole, the Board finds that the Veteran's testimony regarding the nature and onset of his psychiatric disabilities is not credible and affords it no probative weight.

In contrast, the Board finds that the July 2012 VA psychiatric examination is highly probative evidence weighing against the Veteran's claim.  The examiner conducted a review of the Veteran's claims file and medical records (which he summarized in his report), examined the Veteran, and conducted diagnostic testing.  The examiner considered the reported PTSD symptoms related to the military stressor and concluded that a PTSD diagnosis based on that stressor was not warranted.  The examiner did recognize that a diagnosis of bipolar II disorder was warranted, but opined that it was less likely than not due to the military stressor due to inconsistent responses, odd symptom presentation, no corroborating evidence regarding manic symptoms following the reported traumatic event (including the Veteran's own inability to recall any manic episodes), significant childhood sexual trauma, and a history of heavy substance abuse.  The examiner acknowledged that the Veteran experienced symptoms associated with the in-service traumatic event, but did not find that such symptoms warranted a psychiatric diagnosis.  Furthermore, the examiner noted that the Veteran's psychological testing profile was consistent with those who believe "that their exaggerated complaints will be more readily believed by others."

The Board finds that the medical record, in general, supports the VA examiner's findings.  While VA treatment records note military trauma as one factor in the Veteran's PTSD diagnosis the July 2012 VA examiner is the first to provide a detailed analysis of the Veteran's reported symptoms against the DSM-IV criteria required for a valid diagnosis for VA purposes.  The Board acknowledges that an August 2012 VA treatment provider was surprised that the VA examiner found that the Veteran did not have PTSD and exhibited no PTSD symptoms under the C and D criteria; however, the VA examiner considered PTSD based on symptoms associated with the military stressor alone and offered no opinion as to whether the C and D criteria were met for the childhood sexual abuse stressor.  Also, to the extent that any C or D criteria related to the military stressor in particular were noted in the Veteran's medical records, they were not documented to be persistent.  Additionally, the Board notes that VA treatment records associate his PTSD diagnosis most prominently with his childhood sexual abuse.  Finally, the Board notes that unreliability of the Veteran's reported symptomatology is well documented in VA examinations and treatment records. 

The Board has considered other psychiatric diagnoses mentioned in the record, but finds that service connection is not warranted under any psychiatric diagnosis.  Reported symptoms of depression and anxiety are contemplated under the current diagnosis of bipolar II disorder.  While conversion, somatic, and factitious disorders have not been ruled out, they have also been explicitly considered by VA treatment providers and the VA examiner and have not been conclusively diagnosed.  

In summary, the Board finds that the Veteran's testimony is not credible and, thus, does not support his claim.  The VA examination is competent, medical evidence weighing against the Veteran's claim and is supported by the other competent, medical evidence of record.  Consequently, service connection for a psychiatric disorder is not warranted, and the appeal must be denied.


ORDER

Service connection for a psychiatric disorder is denied.




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


